EXHIBIT 5.1 (313) 465-7000 Fax: (313) 465-8000 www.honigman.com October 18, 2010 Taubman Centers, Inc. 200 East Long Lake Road Suite 300 Bloomfield Hills, MI 48304 Re: Registration Statement on Form S-8 Ladies and Gentlemen: We have represented Taubman Centers, Inc., a Michigan corporation (the “Company”), in connection with the preparation and filing with the Securities and Exchange Commission (the “Commission”) of a Registration Statement on Form S-8 (the “Registration Statement”) for the registration under the Securities Act of 1933, as amended (the “Securities Act”), of a maximum of 2,400,000 shares of the Company’s Common Stock, par value $0.01 per share (the “Common Stock”), to be issued under The Taubman Company 2008 Omnibus Long-Term Incentive Plan (the “Plan”). Based on our examination of such documents and other matters as we deem relevant, it is our opinion that the shares of Common Stock covered by the Registration Statement are duly authorized and, when issued by the Company in accordance with the Plan, will be legally issued, fully paid and non-assessable. We hereby consent to the filing of this opinion as an exhibit to the Registration Statement.In giving such consent, we do not admit hereby that we come within the category of persons whose consent is required under Section 7 of the Securities Act or the rules and regulations of the Commission under the Securities Act. Very truly yours, /s/ Honigman Miller Schwartz and Cohn LLP MKB/RZK 2290 First National Building . 660 Woodward Avenue . Detroit, Michigan 48226-3506 Detroit . Lansing . Oakland Country . Ann Arbor . Kalamazoo
